DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-9, and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitations of claim 1, directed to the jetting media, not containing any metal composition, constitute new matter, not supported by the initially filed specification.   Specifically, paragraph 55 of the instant specification teaches examples of jetting media include stainless steel, aluminum, titanium, glass, quartz, glass, melamine resin, urea resin, unsaturated polyester, sodium bicarbonate, nylon, dry ice, walnut shells, peach pits, apricot pits and the like. Specifically, applicant’s own specification teaches the jetting media comprising metal.  Applicant’s specification does not teach the jetting media comprising resin and does not contain any metal composition.  As such, the limitations constitute new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, 11-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pebbles (US2003/0221702) as evidenced by Shimizu et al. (JP2016068188A) in view of Wu et al. (US2006/0254613) and further in view of Yates (4832706). 
Re claim 1, Pebbles teaches a method for cleaning semiconductor equipment parts (paragraphs 7, 11, 28) to remove contaminants which include residual chemical films (paragraph 47), by blasting with CO2 snow (paragraph 56).  Pebbles teaches directing a stream of small flakes of dry ice at the surface to be treated, so that the flakes vaporize and lift the contaminants off the surface.  In reference to treating a jig, Pebbles teaches cleaning semiconductor equipment parts which includes a jig (i.e. wafer holder), as semiconductor equipment parts commonly include a chuck or susceptor for holding the wafer. Alternatively, it is well known in the art to clean jigs (i.e. wafer holders), by blasting with abrasive materials, as evidenced by Shimizu et al. 
 Pebbles as evidenced by Shimizu et al. teach the invention substantially as claimed with the exception of the jig used for film deposition processes. Wu et al. teach that in semiconductor manufacturing, such as PVD, MOCVD (paragraph 19), the internal chamber and tool parts, including the shower head, susceptors and other equipment deposit residue, which may lead to defects in the electronic component and further teaches cleaning of contaminated tool parts (paragraph 2, abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pebbles, to include using the semiconductor equipment parts, for film deposition processes, as taught by Wu et al. which are used conventionally in semiconductor manufacturing. 
Re claim 1, having a jetting media having a lower hardness than the jig, the limitations are met since Pebbles teaches the substrate to be cleaned as stainless steel (paragraph 55) and the jetting media as dry ice (paragraph 56).   Re claim 1, in reference to removing the adhered objects from the jig by forming fracture starting points at a crystal grain boundary of the adhered object, when the jetting media collides with the jig and causes the adhered objects to dislodge the crystal boundary, the examiner argues that the limitations of fracturing at a crystal grain boundary are results of jetting the jetting media towards the jig.  Since the prior art teaches the same material for the jig, and the same jetting media, and further since the prior art is performing the same step of jetting the jetting media towards the jig, the examiner argues that in the absence of a showing of criticality and/or unexpected results, the skilled artisan would reasonably expect the limitations to be met.  
Re claim 1, the prior art of Pebbles as evidenced by Shimizu et al. and in view of Wu et al. teach the invention substantially as claimed with the exception of the claimed collision energy. Since collision energy is a results effective variable, and absent a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized through routine experimentation the claimed collision energy, at which the jetting media blasts the jig in order to effectively remove adhered objects present thereon. 
Re claim 1, Pebbles as evidenced by Shimizu et al. and in view of Wu et al. teach the invention substantially as claimed with the exception of the jetting media formed in its entirety of resin.  Yates teaches particles of urea formaldehyde furan resin used as abrasive media in wet or dry blasting (claim 1).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Pebbles to include urea formaldehyde resin, as taught by Yates, for purposes of performing the same function as an abrasive media for use in blasting. 
Re claim 1, the limitations of the jetting media comprising resin and no metal components are met by the teachings of Yates.  Specifically, Yates teaches using a urea formaldehyde furan resin. 	
Re claim 3, the limitations are met since the prior art teaches the same jetting media.  Furthermore, Pebbles which CO2 snowflakes, which has a hardness less than that of stainless-steel substrate.  Additionally, Yates teaches urea resins which are the same abrasive media as taught by applicant’s specification.  
Re claim 4, the prior art fails to specifically teach the claimed limitations.  Paragraph 47 of Pebbles teaches that the contaminant can be a metal chip.  Paragraph 55 teaches that the substrate can be of any suitable material, which would include materials which are harder or softer than the metal chip. Re claim 5, the limitations are met since Pebbles teaches the same materials of the jig (stainless steel) and jetting media (dry ice).  Additionally, Yates teaches the same jetting media of urea resin.  Specifically, the limitations of claim 5 are chemical properties of the jig and jetting media and therefore, the skilled artisan would reasonably expect the limitations to be met since the prior art teaches the same materials for the jig and jetting media. Re claim 7, the limitations are met since the CO2 flakes and resin particles will inherently have corner portions.  Re claim 8, the limitations are met in view of paragraph 56 of Pebbles.  Specifically, Pebbles teaches getting CO2 snow and further teaches the CO2 and the contaminants being lifted off.   Re claim 9, refer to paragraph 56.  Re claims 11-12, Pebbles, as evidenced by Shimizu et al. and in view of Wu et al. and Yates fail to teach the claimed shape and grain size.  In the absence of a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan to adjust the size and shape of the abrasive particle depending upon the type of substrate and the amount and type of contaminants being removed.  Re claim 16, refer to paragraph 19 of Wu et al. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pebbles (US2003/0221702) as evidenced by Shimizu et al. (JP2016068188A), and in view of Wu et al. (US2006/0254613), and Yates (4832706), and further in view of Jackson (US2004/0011378).
Pebbles as evidenced by Shimizu et al., Wu et al. and Yates teach the invention substantially as claimed with the exception of using heating the jig to which adhered objects are adhered and second jetting with the jetting media towards the heated jig.  Jackson teaches cleaning the surface to remove contaminants with CO2 snow in combination with solid abrasives including silica (Fig. 1, paragraph 36).   Jackson teaches using UV radiation and further teaches heating the temperatures within the range of 20-150C.   Jackson teaches using UV radiation with the snow to remove reactive species with the snow.  The examiner argues that heating the snow to form reactive species and blasting the surface, would result in heating of the substrate surface.  In reference to second jetting with the jetting media, the claim is broadly interpreted as added the modified propellant (solids) and jetting the substrate surface.  It would have been obvious to have modified the modified method of Pebbles to heating the substrate surface, as taught by Jackson for purposes of forming reactive species to enhance the removal of contaminants from the substrate surface.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pebbles (US2003/0221702) as evidenced by Shimizu et al. (JP2016068188A) in view of Wu et al. (US2006/0254613), Yates (4832706), and Jackson (US2004/0011378), and further in view of Nguyen et al. (US2001/0009154).
Pebbles, as evidenced by Shimizu et al., in view of Wu et al., Yates, and Jackson teach the invention substantially as claimed with the exception of heating the jig within the claimed temperature ranges. Nguyen et al. teach a method of cleaning the interior surface of the chamber and wafer chuck of residue by heating the surface at a temperature of 500C to oxidize and volatilize contaminants present on the chuck (paragraph 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Pebbles to include heating the jig at higher claimed temperatures, as taught by Nguyen et al., for purposes of removing contaminants present on the chuck. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pebbles (US2003/0221702) as evidenced by Shimizu et al. (JP2016068188A), and in view of Wu et al. (US2006/0254613) and Yates (4832706), and further in view of Sato (US2004/0237589).
Pebbles, as evidenced by Shimizu et al. and in view of Wu et al. and Yates teach the invention substantially as claimed with the exception of the jig comprising quartz glass. Sato teach producing a quartz glass jig for use in semiconductor industries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Pebbles, to include a jig, made of quart glass, as taught by Sato et al. for use in semiconductor industries. 
Response to Arguments
The rejection of the claims, under 112, second paragraph is withdrawn in view of corrections made by applicant.  
The rejections of the claims as being unpatentable over Pebbles et al.  in view of the secondary references are maintained for the reasons recited above.  It is noted that the limitations of the jetting media made entirely of resin are met by the teachings of Yates.  Applicant argues that Yates teaches the addition of hydroxide and therefore fails to teach a jetting media formed in its entirety of resin. Applicant’s arguments are unpersuasive as Yates specifically teaches in claim 1 that the abrasive materials are of cured urea formaldehyde furan resin.  Applicant’s arguments directed to the specific steps during the polymerization process are unpersuasive as they are not commensurate in scope with the instantly claimed invention.  The intermediate products/steps and/or the polymerization process of making the resin are unpersuasive as the claim only requires that the jetting media is formed of resin and clearly this is taught in claim 1 of Yates. Additionally, applicant’s arguments that metal contaminants would be mixed w/ abrasive particles during use of the hammer mill, is based on opinion, not supported by factual evidence, and furthermore, not commensurate in scope with the instantly claimed invention.  Furthermore, as previously recited and discussed in the last office action, it is well known in the art, as further evidenced by Fukano et al. (US6328631), Ishibashi et al. (US2006/0099888) and Crux et al. (GB2261182A1) to use resin particles as abrasive media, as the concept is neither novel nor unobvious. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc